South Shore D'Lites, LLC v First Class Prods. Group, LLC (2019 NY Slip Op 08635)





South Shore D'Lites, LLC v First Class Prods. Group, LLC


2019 NY Slip Op 08635


Decided on December 3, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 3, 2019

Friedman, J.P., Oing, Singh, Moulton, JJ.


10469 650827/12

[*1] South Shore D'Lites, LLC, et al., Plaintiffs-Respondents,
vFirst Class Products Group, LLC, et al., Defendants-Appellants.


Fox Rothschild LLP, New York (Brett A. Berman of counsel), for appellants.
The Law Office of Russell D. Morris PLLC, New York (Russell D. Morris of counsel), for respondents.

Order, Supreme Court, New York County (Tanya R. Kennedy, J.), entered September 14, 2018, which granted plaintiffs' motion to compel defendants to produce an attorney-client-privileged email under the crime-fraud exception to the privilege, unanimously modified, on the law and the facts, to remand the matter for an in camera review of the email to determine whether there is probable cause to believe that the communication was made in furtherance of the alleged fraud, and otherwise affirmed, without costs.
An in camera review is needed to determine whether the subject email was sent "in furtherance" of the fraud, so as to
bring the email within the crime-fraud exception to the attorney-client privilege (Fragin v First Funds Holdings, LLC, 150 AD3d 410 [1st Dept 2017]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 3, 2019
CLERK